UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ae are’ xX
RACHEL EMMALOU DAILY,
REVISED SCHEDULING ORDER
Plaintiff,
18 Civ. 1080 (AT) (KNF)
Vv. rors a
, fusnc ies?
ANDREW M. SAUL, pr
Commissioner of Social Security, : =
Defendant.
a ee ey xX

 

 

 

 

 

IT IS HEREBY ORDERED, that the schedule for plaintiff's motion for attorney’s

fees under the Equal Access to Justice Act, 28 U.S.C. § 2412(d) (‘EAJA”), is amended as
follows:
1. The Commissioner of Social Security shall file a response to plaintiff's motion for
EAJA fees by December 19, 2019.
2. Plaintiff shall file a reply, if any, by January 10, 2020.
So Ordered.
Dated: New York, New York

fo lem bey 5
(gS <&  ,2019
usar

(Ctvin cabbepreae 2 Fk
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
